In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00186-CV

NATIONAL SPECIALTY INSURANCE              §   On Appeal from the 352nd District Court
COMPANY, INC., Appellant
                                          §   of Tarrant County (352-325364-21)

V.                                        §   July 15, 2021

JASON STARR, Appellee                     §   Memorandum Opinion by Justice Kerr


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Elizabeth Kerr__________________
                                        Justice Elizabeth Kerr